Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8-11, 13-19 and 21 from pages 6-7 of Applicant’s Remarks filed on 06/30/2022 have been considered but are moot because the new ground of rejection does not rely on the same primary reference applied in the prior rejection of record and while the teaching references used in the current rejection are the same in the previous rejection (e.g. Fuseno JP 2017/176401, Duncan US 2011/0239399, Spellman US 4,575,895, and Bach EP 2510854), the combination of the rejections used to reject the present claims has changed as necessitated by the amendment. 

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
In claims 17 and 18, “The vacuum cleaner of claim 16” should read –The vacuum cleaner of claim [[16]]1 – since the subject matter from claim 16 has been amended into claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “and wherein when the motor housing is in the closed position, the filter lid is accessible by a user and the supply duct is disconnected from fluid communication with the filter.” It is unclear to the Examiner how the filter lid is accessible to the user and supply duct is disconnected from fluid communication with the filter when the motor housing is in a closed position since the closed position shows the supply duct is in communication with the filter and the filter lid is inaccessible (page 6, paragraph 0030, figures 2-3). For examination purposes, the Examiner is interpreting the claim as follows: --and wherein when the motor housing is in the open position, the filter lid is accessible by a user and the supply duct is disconnected from the fluid communication with the filter--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-10, 13-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 9,198,552) in view of Doyle (US 4,072,483) and Duncan (US 2011/0239399).
Regarding claim 1, Wolfe discloses a vacuum cleaner (item 10, figure 1 below) comprising: 

    PNG
    media_image1.png
    648
    659
    media_image1.png
    Greyscale

Wolfe Annotated Figure 1. 
a motor housing (designated in annotated figure 2 below, includes items 14 and 25) including; 
a suction source operable to generate a suction airflow (item 35, figure 4)  the suction source
includes a motor (item 37, figure 4)  and a fan (item 39, figure 4); 
a suction opening (item 20, figure 4) in fluid communication with the suction source, the suction opening configured to receive airflow entering the vacuum cleaner (column 2, lines 12-15); 
an exhaust opening (item 40, figure 4) in fluid communication with the suction source configured to discharge the airflow from the vacuum cleaner; and 
an air passageway in fluid communication with the suction source and the exhaust opening (air passageway is defined by arrows within figure 4); and 

    PNG
    media_image2.png
    751
    519
    media_image2.png
    Greyscale

Wolfe Annotated Figure 2. 
a container (item 18, figure 1), 
wherein the motor housing is releasably coupled to the container (latches designated in annotated figure 1 above allow for motor housing to separate from container 18) such that the motor housing is movable between an open position (defined as position seen in figure 2) and a closed position (defined as position in figure 1),
wherein the motor housing includes a supply duct (item 42, annotated figure 2 above) that provides fluid communication between the suction opening and the filter (column 2, lines 36-41), and 
wherein a premotor filter (item 30, figure 4 below) surrounds the motor around a motor axis (filter 30 surrounds a portion of motor shaft, which is included within motor structure, as seen in annotated figure 4 below) such that the suction airflow passes through the premotor filter and travels toward the fan (suctioned air passes through item 30 then towards fan 39 in order to go through exhaust 40; as designated by airflow arrows in figure 4).

    PNG
    media_image3.png
    627
    621
    media_image3.png
    Greyscale

Wolfe Annotated Figure 4.
Wolfe does not explicitly disclose the details of a filter within the container (corresponding to item 18 of Wolfe) including that the filter receives the suction airflow between the suction opening and the exhaust opening, the filter expandable in response to the suction airflow traveling through the filter, the filter configured to separate debris from the suction airflow and store the debris within the filter; the container including a wall and ribs, wherein the ribs limit expansion of the filter to create a gap between the filter and the wall, wherein the suction airflow travels from the filter through the gap towards the exhaust opening, wherein the gap between the filter and the container wall is in fluid communication with the motor housing air passageway when the motor housing is in the closed position and the motor housing air passageway and the gap are disconnected from fluid communication when the motor housing is in the open position, wherein the supply duct is disconnected from fluid communication with the filter when the motor housing is in the open position (in the open position, as seen in figure 2, disconnects suction opening 20 and supply duct 40 from container 18) and the supply ductPage 2 of 9 Attorney Docket No. 025818-1240-US02 is connected to the filter for fluid communication when the motor housing is in the closed position.
However, Doyle teaches a vacuum cleaner comprising a filter (item 28, figure 4) that receives the suction airflow between a suction opening (includes items 4, 5, 6 and 29; figure 4) and a exhaust opening (item 9; column 6, lines 34-36; figure 4), the filter expandable in response to the suction airflow traveling through the filter (item 28 is a filter bag which is a flexible material and therefore, expandable), the filter configured to separable debris from the suction airflow and store debris within the filter (column 6, lines 60-68); and a container (item 10, figure 4) in which the filter is located (item 28 is within item 10; figure 4), wherein the motor housing includes a supply duct (corresponding to item 42 in Wolfe) that provides fluid communication between suction opening (corresponding to item 20 in Wolfe) and the filter (item 28 from Doyle), wherein the supply duct is disconnected from fluid communication with the filter when the motor housing is in the open position (the filter bag 28 from Doyle, which is within container, corresponding to item 18 of Wolfe, is disconnected from supply duct 42 when in the open position corresponding to position in figure 2 of Wolfe above) and the supply duct is connected to the filter for fluid communication when the motor housing is in the closed position (filter bag 28 from Doyle, which is within container, corresponding to item 18 of Wolfe, is connected to suction opening 20 and supply duct 18, corresponding to features within Wolfe, when in the closed position of figure 1 of Wolfe above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum cleaner and container, as disclosed in Wolfe, to further include a filter bag, as taught in Doyle, for the purpose of filtering air passing from suction opening and collecting materials that do not pass through filter within the bag for removal (Doyle, column 2, lines 5-8).

    PNG
    media_image4.png
    613
    471
    media_image4.png
    Greyscale

Doyle Figure 4. 
Wolfe or Doyle do not explicitly disclose the container including a wall and ribs, wherein the ribs limit expansion of the filter to create a gap between the filter and the wall, wherein the suction airflow travels from the filter through the gap towards the exhaust opening, wherein the gap between the filter and the container wall is in fluid communication with the motor housing air passageway when the motor housing is in the closed position and the motor housing air passageway and the gap are disconnected from fluid communication when the motor housing is in the open position. 
However, the embodiment of figures 7-10 in Duncan teaches a vacuum cleaner comprising a container (item 112, figure 8) in which a filter (item 109, figure 8) is located, the container includes a wall (inner surface of item 112) and ribs (item 103, figures 7 and 9) wherein the ribs limit expansion of the filter to create a gap (item 28, figure 4 explicitly shows the gap feature though, the gap is also included within the embodiment of figures 7-10) between the filter and wall (paragraph 0023), wherein the suction airflow travels from the filter through the gap towards the motor housing (indicated by arrows in figure 4), wherein the gap between the filter and the container wall is in fluid communication with the motor housing air passageway when the motor housing is in the closed position (airflow indicated by arrows in figure 4 of Duncan below are in communication with motor housing, corresponding to motor housing in Wolfe, when in the closed position of figure 1 in Wolfe) and the motor housing air passageway and the gap are disconnected from fluid communication when the motor housing is in the open position (when in the open position, corresponding to figure 2 of Wolfe above, no suction airflow is passing through container, filter, or gap; therefore, the air passageway is disconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container, as disclosed by Wolfe and Doyle (see above), to include ribs, as taught in Duncan, for the purpose of providing structural support as well as preventing expansion of the filter bag against the inner wall of the container (Duncan, paragraph 0073), resulting in the suction airflow traveling from the filter bag through the gap towards the exhaust opening.

    PNG
    media_image5.png
    498
    623
    media_image5.png
    Greyscale

Duncan Figure 4. 

Regarding claim 2, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein the ribs extend from the wall (Duncan, ribs 103 extend from inner portion of container 112; seen in figures 7 and 8 of Duncan). 
Regarding claim 3, Wolfe as modified discloses the vacuum cleaner as claimed in claim 2, wherein the ribs are integrally formed with the wall (Duncan, figures 7 and 8). Furthermore, it is noted that the recitation of “integrally formed” is considered to be a product-by-process limitation. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of the patentability is based on the product. The patentability of the product, i.e. wherein the ribs are integral with the wall, does not depend on its method of production, i.e. integrally formed (see MPEP 2113.III). In this instance, the product taught by Wolfe as modified by Doyle and Duncan is the same as or makes the product claimed obvious, meeting the limitation of the claim. 

Regarding claim 6, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein the gap between the filter and the container is aligned with the motor housing air passageway (according to The Free Dictionary, “aligns” is defined to adjust parts of a mechanism to produce a proper relationship or orientation; therefore, the gap, as taught by Duncan, is positioned in an appropriate position for the airflow to follow designated arrows into motor housing of Wolfe). 

Regarding claim 9, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein the motor housing includes a plenum (Wolfe, designated in annotated figure 4 above) that is in a flow path of the suction airflow between the filter and exhaust opening. 

Regarding claim 10, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein in the open position of the motor housing, the filter is accessible by a user to remove the filter from the container (the open position, corresponding to position in figure 2 of Wolfe above, allows a user to access the filter, corresponding to filter bag 28 from Doyle, that is within the container 18 from Wolfe). 

Regarding claim 11, Wolfe as modified discloses the vacuum cleaner as claimed in claim 9, wherein the plenum is in the flow path of the suction airflow between the filter and suction source (plenum, as designated in Wolfe annotated figure 4 above, is between filter bag, corresponding to item 28 from Doyle, and suction source of Wolfe). 

Regarding claim 13, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein the supply duct extends through a plenum (plenum is defined as the air-filled space surrounding supply duct 42, which is between boundaries of the wall of item 25 wall of container 18; seen in Wolfe annotated figure 4 above). 

Regarding claim 14, Wolfe as modified discloses the vacuum as claimed in claim 9, wherein the container includes an air return passageway  (an air return passageway is defined as the gap, similar to applicant’s disclosure; therefore, gap 28 corresponding to gap taught from Duncan is defined to be the air return passageway), wherein the motor housing includes a plenum inlet opening (defined to be openings once air passes through fan 39 in Wolfe, seen in Wolfe annotated figure 4 above), and wherein the plenum inlet opening and the air return passageway of the container are connected for fluid communication when the motor housing in the closed position (in the closed position, seen in Wolfe figure 1 above, the suction source is turned on and air flows from gap into motor housing and into plenum via plenum inlet openings) and the plenum inlet opening and the air return passageway are disconnected from fluid communication when the motor housing is in the open position (in the open position, seen in Wolfe figure 2 above, the gap and plenum are disconnected). 

Regarding claim 15, Wolfe as modified discloses the vacuum cleaner as claimed in claim 14, wherein the gap forms the air return passageway such that the suction airflow travels from the filter through the gap towards the plenum (Wolfe, as modified by Doyle and Duncan in claim 1, moves airflow from the filter, corresponding to filter 28 from Doyle, through the gap, corresponding to gap 28 from Duncan, then radially through premotor filter, corresponding to filter 30 from Wolfe, in order to travel through fan and into the plenum; designated by arrows in Wolfe annotated figure 4 above). 

Regarding claim 17, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein the motor housing air passageway is configured to airflow to enter the premotor filter 360 degrees around the motor axis (Wolfe, premotor filter 30 entirely surrounds the motor axis; Wolfe figure 2 above).
Regarding claim 18, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, further comprising a filter lid (Wolfe; defined as item 60 which is the lower part of the motor housing, seen in Wolfe figure 2 above; similar to applicant’s disclosure, the filter lid is within the motor housing), the filter lid removably coupled to the motor housing of the vacuum to allow access to the premotor filter (Wolfe; item 60 is detachably coupled to item 14, which is the upper part of the motor housing, via latches 75 to allow access to premotor filter 30; column 3, lines 32-36; figure 2 above).

Regarding claim 19, Wolfe as modified discloses the vacuum cleaner as claimed in claim 18, wherein the filter lid is inaccessible when the motor housing is in the closed position (in the closed position, seen in figure 1 of Wolfe above, a portion of the filter lid is inaccessible) and the filter lid is accessible by a user to open the filter when the motor housing of the vacuum is in the open position (in the open position, seen in figure 2 of Wolfe above, the filter is accessible and able to be removed, replaced, etc.). 

Regarding claim 20, Wolfe as modified discloses the vacuum cleaner as claimed in claim 18, wherein the filter lid presses the premotor filter against a filter seat (Wolfe; item 57, figures 5 and 9) to seal the premotor filter in the motor housing air passageway (Wolfe; premotor filter 30 remains in air passageway via items 25 and 57, which connect into motor housing). 

Regarding claim 21, as best understood, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein the container includes a first side (Wolfe; defined as inner side of item 18; figure 2) and a second side (Wolfe; defined as outside of item 18) opposite the first side, wherein when the motor housing in the closed position, the filter lid abuts the first side of the container (Wolfe; the filter lid 60 includes items designated in second annotated figure 2 below and therefore, a portion of the filter lid touches the first side of container 18 along an edge, as seen in figure 1 of the closed position) and the supply duct is connected to the filter for fluid communication (Wolfe; supply duct 42 is connected to filter, corresponding to filter bag 38 from Doyle, in the closed position); and wherein when the motor housing is in the open position, the filter is accessible by the user and the supply duct is disconnected from the fluid communication with the filter. 

    PNG
    media_image6.png
    863
    778
    media_image6.png
    Greyscale

Wolfe Second Annotated Figure 2. 
Regarding claim 22, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein the suction airflow is configured to enter the premotor filter radially about the motor axis (Wolfe; the airflow, as designated by arrows in annotated figure 4 above, enters the premotor filter 30 radially). 


Claims 4 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 9,198,552) in view of Doyle (US 4,072,483) and Duncan (US 2011/0239399) and further in view of Fuseno (JP 2017/176401). 
Regarding claim 4, Wolfe as modified discloses the vacuum cleaner as claimed in claim 3, but fails to teach further comprising a foam housing, wherein the container is located inside the foam housing.
However, Fuseno teaches a vacuum cleaner comprising a foam housing (item 3 is made of foamed rubber or foamed polyethylene; page 16, paragraph 0075, lines 665-666, figures 1-4) wherein a vacuum cleaner is located inside the housing (page 17, paragraph 0080, lines 700-703, figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum cleaner, as disclosed by Wolfe as modified, to fit the container (corresponding to item 18 of Wolfe) within a foam housing, such as a housing made of a flexible material (i.e. foamed rubber or foamed polyethylene), or a combination thereof, as taught by Fuseno, thereby, reducing the weight of the foam housing and reducing the impact of the vacuum cleaner body hitting the user’s body. 

Regarding claim 8, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, but fails to teach further comprising a shoulder harness such that the vacuum cleaner is a backpack vacuum cleaner.
However, Fuseno teaches a vacuum cleaner comprising a shoulder harness (item 3, figures 1-4) such that the vacuum cleaner is a backpack vacuum cleaner (page 2, paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum cleaner, as disclosed in Wolfe, to further include a shoulder harness in order to easily carry the vacuum cleaner and store additional accessories of the vacuum cleaner, including hoses and suction tools, within the backpack (Fuseno, page 3, paragraph 0012). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 9,198,552) in view of Doyle (US 4,072,483) and Duncan (US 2011/0239399) and further in view of Spellman (US Patent No. 4,575,895).
Regarding claim 5, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, wherein the wall is an interior wall of the container (Duncan, ribs 103 are within container, corresponding to item 18 of Wolfe) but fails to explicitly disclose wherein the ribs are removable from the wall. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs to be removable from the wall since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04.V-C). As set forth above, Spellman teaches a rib frame removable from the container wall (items 112 and 114 of item 110 fit within item 156, figure 5 of Spellman) for the purpose of being able to remove and adjust the plurality of ribs to correspond to the shape of the container of the vacuum cleaner within which the refuse bag is utilized (Spellman, column 2, lines 19-22). Therefore, absent any new or unexpected results, it would have been obvious to make the ribs removable from the wall, in view of the teachings of Spellman, since there are releasable expectations of success. Please note that in the instant application, page 5, paragraph 0028, the application has not disclosed any criticality for the claimed limitations. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 9,198,552) in view of Doyle (US 4,072,483) and Duncan (US 2011/0239399) and further in view of Bach (EP 2510854).
Regarding claim 7, Wolfe as modified discloses the vacuum cleaner as claimed in claim 1, but fails to disclose wherein the wall includes a foam wall. 
However, Bach teaches a household appliance such as, a vacuum cleaner, wherein the wall (within item 15, figure 2) includes a foam wall (item 12, figures 102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a foam wall, as taught by Bach, in the wall of the container, as disclosed by Wolfe and Doyle, in order for the flow path of the air to be extended within the foam thereby, contributing to a significant noise reduction (Bach, page 3, paragraph 0008, lines 97-102). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723